PER CURIAM.
On January 5, 1982, the district court1 held that the Balanced Treatment for Creation-Science and Evolution-Science Act, Act 590 of 1981, Ark.Stat.Ann. §§ 80-1663 et seq. (Supp.1981), violated the establishment clause of the first amendment to the *47United States Constitution. McLean v. Arkansas Board of Education, 529 F.Supp. 1255 (E.D.Ark.1982). The court permanently enjoined the defendants, representatives of the Arkansas Department of Education in their official capacities, from enforcing this “creationist statute.” Id. at 1274. The defendants did not appeal the decision on the merits.
On April 26, 1982, the plaintiffs filed a motion requesting an award of attorneys’ fees and costs under the Civil Rights Attorney’s Fees Awards Act of 1976, 42 U.S.C. § 1988 (Supp. V 1981) (as amended),2 in the amount of $1,171,513.50 in fees and $189,-892.55 in costs and litigation expenses. The plaintiffs submitted supplemental motions requesting attorneys’ fees for an additional 242.85 hours of time expended during litigation of the fee question. After an evidentiary hearing, the court issued a memorandum and order on January 5,1983, granting the plaintiffs’ motions in part. On January 10, 1983, the court entered its judgment awarding the plaintiffs a total of $357,-768.11 for attorneys’ fees and expenses.3
Both the plaintiffs and the defendants appeal from the judgment. The defendants argue that any award of attorneys’ fees on this record is unwarranted because: (1) the district court improperly refused to allow them reasonable and necessary discovery regarding the fee issue; (2) the parties stipulated to a February 26,1982, deadline for the filing of fee requests which the plaintiffs failed to meet; and (3) special circumstances rendered the award of fees to the plaintiffs inequitable, those circumstances being (i) the defendants were powerless to change the creationist statute and never enforced it, (ii) the American Civil Liberties Union (ACLU) — which played a major role in representing the plaintiffs — conducted a specific fund-raising campaign to cover the costs of the action on the merits, (iii) the fee request was so excessive that it should have been denied as a deterrent to future abuse of section 1988, and (iv) an award of fees which would go to the ACLU was unethical under standards of professional conduct for attorneys. In the alternative, the defendants argue that the fees awarded by the district court are unreasonable because discovery would have revealed that the actual hourly billing rate of the plaintiffs’ attorneys in similar cases was lower than that used by the district court in calculating the award herein.4
The plaintiffs disputed each of the issues raised by the defendants. In addition, they cross-appealed from the award, asserting: (1) the district court erred in calculating the fee award based upon a billing rate of $85 per hour for six of the plaintiffs’ senior attorneys and $40 per hour for one associate; (2) the court erred as a matter of law in denying a contingency multiplier reflecting the novelty and complexity of the case; and (3) the court abused its discretion in denying a quality multiplier reflecting the admirable performance of the plaintiffs’ counsel.
After reviewing the district court’s opinion, the record, and the briefs on appeal, and hearing oral argument, we affirm for the reasons discussed in the opinion below. Of all the issues raised on appeal and cross-appeal, we think only one merits further comment by this Court. The defendants allege that the ACLU conducted a fund-raising campaign through the mail which was designed specifically to defer the costs *48of attacking the Arkansas creationist statute. They allege that at least 100,000 letters requesting donations of $100 or more to pay for the underlying action were distributed to the public, some even after the district court’s January 5, 1988, decision on the merits. The defendants concede that the plaintiffs’ representation by an independently funded organization such as the ACLU is not a special circumstance sufficient to deny an attorneys’ fee award in this case. See New York Gaslight Club, Inc. v. Carey, 447 U.S. 54, 70 n. 9, 100 S.Ct. 2024, 2034 n. 9, 64 L.Ed.2d 723 (1980); Oldham v. Ehrlich, 617 F.2d 163, 168-169 (8th Cir.1980). They assert, however, that the ACLU’s specific fund-raising efforts make an award of attorneys’ fees inequitable or that any specific contributions to the ACLU which would not have been made but for this particular case should be deducted from any attorneys’ fees awarded by the court in order to avoid a discernible windfall to that organization.
The district court concluded that the cases which hold general fund raising by legal services organizations irrelevant to the availability or amount of fee awards under section 1988 control the situation of specific fund-raising activities connected to civil rights litigation. The court found pertinent to both situations our position that a defendant should not benefit “by the fortuity that the plaintiff could not afford private counsel.” Oldham v. Ehrlich, supra, 617 F.2d at 168-169. The parties cite no authority directly on point to resolve the specific fund-raising issue. After a careful review of this record and considering the rationale of cases dealing with general fund raising by legal services organizations, we are convinced that the conclusion reached below was proper.
First, the line between general and specific fund-raising activities is not that clear. In the instant case, the response card mailed out by the ACLU, and which the defendants allege evinces specific fund raising, states, on behalf of the contributor who returns it, “Yes, I’ll join with * * * concerned citizens all across America in helping the ACLU strike down the Arkansas ‘Creationist’ law and keeping fundamentalist religious doctrine out of our public schools.” The boxes below this heading, however, refer generally to $20 dues for membership in the ACLU, special contributions above membership dues to help the organization battle “well-financed opponents of civil liberties,” or general contributions without membership “to help the ACLU.” Furthermore, the cover letter of Isaac Asimov which apparently accompanied this card refers to similar litigation in Louisiana and elsewhere which would benefit from the responses to this mailing. Thus, as far as the Civil Rights Attorney’s Fees Awards Act is concerned, a denial or reduction of the fee award because of the “specific” fund raising in this case would cast doubt upon all legal services fund-raising efforts which inform contributors of the work being done with their money. We decline to establish such a precedent, the principal effects of which would be to hamper legitimate efforts to obtain private funding for legal services organizations and to protract disputes over fee awards whenever such organizations are involved.
Second, we agree with the district court that the reasons underlying cases which hold general legal services fund raising irrelevant to a fee award under section 1988 are equally applicable to the specific fund-raising situation. Disregarding both general and specific fund-raising efforts by legal services organizations in awarding fees under section 1988 serves to deter “misconduct by imposing a monetary burden upon the wrongdoer.” Oldham v. Ehrlich, supra, 617 F.2d at 169. In addition, fee awards ultimately benefiting legal services organizations, over and above their general or specific fund-raising efforts, help to insure the continued existence of such organizations and their ability to represent other indigent parties who cannot afford private legal representation. Id. at 168; Palmigiano v. Garrahy, 616 F.2d 598, 602 (1st Cir.), cert. denied, 449 U.S. 839, 101 S.Ct. 115, 66 L.Ed.2d 45 (1980). See also S.Rep. No. 94—1011, 94th Cong., 2d Sess. 2, reprinted in *491976 U.S.Code Cong. & Ad.News 5908, 5909-5910 (section 1988 intended to encourage private enforcement of civil rights laws); Note, The Scope of the Civil Rights Attorney’s Fees Awards Act after Maine v. Thiboutot, Maher v. Gagne, and Supreme Court of Virginia v. Consumers Union, 66 Iowa L.Rev. 1301, 1328 (1981). Finally, Congress did not indicate, explicitly or implicitly, that the source of independent funding for legal services organizations should have any impact upon the availability or amount of attorneys’ fees awarded under section 1988 to parties represented by such organizations. See Dennis v. Chang, 611 F.2d 1302, 1305-1306 (9th Cir.1980); Winslow v. Kansas Board of State Fair Managers, 512 F.Supp. 576, 578 (D.Kan. 1981). Therefore, we hold that specific fund-raising activities by an organization representing a prevailing civil rights plaintiff are irrelevant to the issue of attorneys’ fees available under the Civil Rights Attorney’s Fees Awards Act of 1976.
In sum, we have carefully considered the district court’s memorandum and order, the record, and the briefs and arguments of the parties, and affirm the judgment below based on the detailed and well-reasoned opinion of the district court.

. The Honorable William R. Overton, United States District Judge for the Eastern District of Arkansas.


. The plaintiffs, in their complaint on the merits, alleged deprivation of constitutional rights under color of state law in violation of 42 U.S.C. § 1983 (Supp. V 1981).


. The court withheld allowance of $888.69 for court costs until the plaintiffs properly verified these costs as required by the clerk.


. The defendants argued in their opening brief that the district court erred in not apportioning the fee award based upon the court’s failure to reach two issues raised by the plaintiffs at trial — that the creationist statute violated teachers’ and students’ academic freedom, and that the statute was unconstitutionally vague. Because the plaintiffs received total relief based on their establishment clause theory, and in light of the Supreme Court’s recent decision in Hensley v. Eckerhart, _ U.S. _, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983), the defendants withdrew this apportionment contention in their reply brief.